            Case 1:20-po-05049-TJC Document 7 Filed 10/27/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION

 UNITED STATES OF AMERICA,                    PO 20-05049-TJC

                          Plaintiff,          Violation Number: FATK00B4
              vs.                             Location Code: M6H

 WILLIAM SCARLETT,                            ORDER

                          Defendant.



      Pending before the Court is the motion of the United States to vacate the

bench trial currently set for November 17, 2020, and to set collateral in this matter.

(Doc. 6.)     For good cause shown,

      IT IS ORDERED that the bench trial currently set for November 17, 2020, at

9:00 a.m. is VACATED.

      IT IS FURTHER ORDERED that the forfeiture amount is set at $70.00 in

addition to the $30.00 processing fee, for a total mount owing of $100.00.

      Payments may be made via U.S. Mail to:

                                Central Violations Bureau
                                    P.O. Box 780549
                               San Antonio, TX 78278-0549




                                          1
  Case 1:20-po-05049-TJC Document 7 Filed 10/27/20 Page 2 of 2



Or, payments may be made online at:

                  https://www.cvb.uscourts.gov/

DATED this 27th day of October, 2020.

                              __________________________________
                              TIMOTHY J. CAVAN
                              United States Magistrate Judge




                                2
